Exhibit 10-3
THIRD AMENDMENT
THIRD AMENDMENT, dated as of September 28, 2009 (this “Amendment”), to the
Amended and Restated Competitive Advance and Revolving Credit Agreement, dated
as of March 11, 2002 and effective as of March 18, 2002, as amended and restated
as of December 13, 2004 and effective as of January 5, 2005, as amended by the
First Amendment thereto, dated as of February 28, 2007 and effective as of
March 15, 2007 and as further amended by the Second Amendment thereto, dated as
of October 23, 2008 and effective as of October 31, 2008 (as further amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among GANNETT CO., INC., a Delaware corporation (“Gannett”), the several banks
and other financial institutions parties to the Credit Agreement (the
“Lenders”), BANK OF AMERICA, N.A., as administrative agent (in such capacity,
the “Administrative Agent”), JPMORGAN CHASE BANK, N.A., as syndication agent,
and BARCLAYS BANK PLC, as documentation agent, and Banc of America Securities
LLC and J.P.Morgan Securities Inc. as joint lead arrangers and joint
bookrunners.
W I T N E S S E T H:
WHEREAS, Gannett has requested certain amendments to the Credit Agreement;
WHEREAS, the parties are willing to consent to the requested amendments on the
terms and conditions contained herein;
NOW THEREFORE, the parties hereto hereby agree as follows:
1. Defined Terms. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.
2. Amendments to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended by adding the following definitions, in proper alphabetical order, as
follows:
“Third Amendment”: the Third Amendment to the Agreement dated as of
September 28, 2009, among Gannett, the Lenders and the Administrative Agent.
“Third Amendment Effective Date”: the date on which the conditions precedent set
forth in paragraph 4 of the Third Amendment shall have been satisfied or waived.
3. Amendment to Section 6.1 (“Liens”). Section 6.1 of the Credit Agreement is
hereby amended by adding the following new paragraph (f) at the end thereof as
follows:
“(f) cash collateralization established pursuant to Section 2.21 of that certain
Competitive Advance and Revolving Credit Agreement, dated as of February 27,
2004 and effective as of March 15, 2004, as amended by the First Amendment
thereto, dated as of February 28, 2007 and effective as of March 15, 2007 and as
further amended by the Second Amendment thereto, dated as of October 23, 2008
and effective as of October 31, 2008 and as further amended by the Third
Amendment thereto, dated as of September 28, 2009, among GANNETT CO., INC., a
Delaware corporation, the several banks and other financial institutions from
time to time parties to the Credit Agreement, BANK OF AMERICA, N.A., as
administrative agent , and JPMORGAN CHASE BANK, N.A., as syndication agent, and
LLOYDS TSB BANK PLC AND SUNTRUST BANK, as documentation agents.”

 

 



--------------------------------------------------------------------------------



 



4. Amendment to Section 6.5 (“Indebtedness”). Clause (i) of Section 6.5(b) of
the Credit Agreement is hereby amended in its entirety as follows:
“(i) permit any Guarantor to, directly or indirectly, create, issue, incur,
assume, become liable in respect of or suffer to exist any Indebtedness, except
(A) unsecured Indebtedness, the proceeds of which are used to refinance any of
Gannett’s bonds having a maturity date earlier than the Five-Year Termination
Date, (B) Indebtedness among Gannett and one or more Guarantors, or among
Guarantors, in each case that is contractually subordinated to the Obligations
and (C) Indebtedness other than Indebtedness of a type specified in clauses
(A) or (B) of this paragraph (i) in an aggregate principal not to exceed
$693,429,000 at any one time outstanding; or”
5. Effectiveness. This Amendment shall become effective as of the date (the
“Third Amendment Effective Date”) on which the Administrative Agent shall have
received (i) counterparts hereof duly executed by Gannett and the Administrative
Agent and (ii) an executed consent letter from Lenders constituting Required
Lenders authorizing the Administrative Agent to enter into this Amendment.
6. Representations and Warranties. Gannett hereby represents and warrants that,
on and as of the Third Amendment Effective Date, after giving effect to this
Amendment:
(a) No Default or Event of Default has occurred and is continuing; and
(b) Each of the representations and warranties of Gannett in the Credit
Agreement and this Amendment is true and correct in all material respects, as if
made on and as of the date hereof; and since December 30, 2008 there has been no
Material change in the business or financial condition of Gannett and its
Subsidiaries taken as a whole that has not been publicly disclosed.
7. Continuing Effect. Except as expressly amended hereby, the Credit Agreement
shall continue to be and shall remain in full force and effect in accordance
with its terms. From and after the date hereof, all references in the Credit
Agreement thereto shall be to the Credit Agreement as amended hereby.
8. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Amendment by facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof.
9. Headings. Section headings used in this Amendment are for convenience of
reference only, are not part of this Amendment and are not to affect the
constructions of, or to be taken into consideration in interpreting, this
Amendment.
10. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
11. Expenses. Gannett agrees to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and expenses incurred in connection
with the preparation, negotiation and execution of this Amendment, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first written
above.

            GANNETT CO., INC.
      By:   /s/ Michael A. Hart         Name:   Michael A. Hart        Title:  
Vice President & Treasurer        BANK OF AMERICA, N.A., as Administrative Agent
      By:   /s/ Antonikia (Toni) Thomas         Name:   Antonikia (Toni) Thomas 
      Title:   Assistant Vice President   

 

3